Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,840,807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The Amendment filed 12/21/2021 has been entered. Claims 1, 3-6, and 8-20 are now allowable based on applicant’s amendments and arguments. 
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, and 8-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein the first boost circuit includes a first bridge circuit, the first electromagnetic coil being a first transformer, and the first bridge circuit drives primary windings of the first transformer, and wherein the second boost circuit includes a second bridge circuit and the switch set, the second electromagnetic coil being a second transformer, the second bridge circuit drives primary windings of the second transformer.” with regards to claims 1 and 9 and  
claim 16.
Examiner believes that the above claim limitations further define the boost circuits in detail. Therefore, the claims overall become neither inherent nor obvious.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846